DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims as filled on 3/18/2021 have been entered and the action follows:

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues claim 1 as amended with the limitation of claim 11 incorporated in to “the determination is performed for whether to correct the color values of each of images on the basis of whether the average of the color values of a reference region of the images and the average of the color values of the images satisfy a predefines complementary condition, where the average of the color values of the reference region being used by each of the imagers as a reference for the correction.”, (see Remarks page 7) is not disclose in the reference Kanatani as rejected in previous claim 11.  
Examiner respectfully disagrees, reference Kanatani in paragraph 0087, ….parameter calculator 280 claculates, when the difference “satisfy a predefines complementary condition” in the color signal component average values between the reference image “average of the color values of a reference region” and the adjacent image “he average of the color values of the images”, is larger than the predetermined threshold ““satisfy a predefines complementary condition”, as claimed.  
Therefore, the limitation is disclose in the reference and the rejection stands.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 7,139,412) in view of Kanatani et al (US Pub. 2016/0269597).  
With respect to claim 1, Kato discloses an image processing device comprising (see figure 5) : a plurality of imagers that are disposed on an outer circumference of a mobile object (see figure 7), and that image surroundings of the mobile object to generate multiple images (see figure 9A), the images each including an overlapping region that overlaps with another one of the images (see figure 1, common shooting range), the overlapping region including a target region that is set in a part of the overlapping region (see figure 1, the common shooting range is a target region which is part of the overlapping imaging regions of camera A and camera B); 

the processor combines the corrected images such that the overlapping region between a first corrected image and a second corrected image includes the target region that is covered by at least one of the first corrected image and the second corrected image, [a first region that is covered by only the first corrected image, and a second region that is covered by only the second corrected image], (see col. 2, lines 50-57 and 65-67, wherein the adjacent camera images are compensated i.e. corrected and then the images are synthesized and display on the screen using a processor figure 5, 20); and the target region is provided toward the mobile object with respect to the first region and the second region, (see figure 7, the common portion for the adjacent cameras are toward the vehicle “mobile object”)  as claimed.
However, he fails to explicitly disclose, a processor that corrects the images based on a first value and a second value to generate a peripheral image by combining the corrected images, the first value being an average of color values of the target region of the overlapping region of one of the images, the second value being the average of the color values of the target region of the overlapping region of another one of the images, and a first region that is covered by only the first corrected image, and a second region that is covered by only the second corrected image; and wherein the processor determines whether to correct the color values of the images based on whether the average of the color values of a reference region of the images and the average of the color values of the images satisfy a predefined complementary condition, the reference region being used by each of the imagers as a reference for correcting the color values, as claimed.  

Kanatani in the same field teaches a processor that corrects the images based on a first value and a second value to generate a peripheral image by combining the corrected images, the first value being an average of color values of the target region of the overlapping region of one of the images, the second value being the average of the color values of the target region of the overlapping region of another one of the images, and a first region that is covered by only the first corrected image, and a second region that is covered by only the second corrected image, (see paragraphs 0017-0018, wherein the images are corrected based on the color in the overlapped area between the adjusted images, and paragraph 0101, wherein parameter calculator calculates average value color of the image of left side camera and right side camera); and wherein the processor determines whether to correct the color values of the images based on whether the average of the color values of a reference region of the images and the average of the color values of the images satisfy a predefined complementary condition, the reference region being used by each of the imagers as a reference for correcting the color values, (see paragraph 0087, ….parameter calculator 280 claculates, when the difference “satisfy a predefines complementary condition” in the color signal component average values between the reference image “average of the color values of a reference region” and the adjacent image “he average of the color values of the images”, is larger than the predetermined threshold ““satisfy a predefines complementary condition”,) as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of correcting the images in order to synthesize them.  The reaching of Kanatani for using the images using the average color values of the images of the overlapping region in order to create a synthesize image can be incorporated in to the Kato’s system as Kato does discloses a system to compensate the images prior to synthesizing them (see Kato col. 2, lines 50-57).  The modification will yield a synthesize image that improves the visibility of an overlapped area surrounding of a moving object (see Kanatani paragraph 0033).  

With respect to claim 2, combination of Kato and Kanatani further discloses 
wherein the imagers are disposed on a front side and a lateral side of the mobile object; and the processor sets a third value as a reference value and corrects a fourth value to the reference value, the third value being the average of the color values of the target region set in the overlapping region of the image generated by the front-side imager, the fourth value being the average of the color values of the target region set in the overlapping region of the image generated by the lateral-side imager, (see Kanatani figure 3, FRA, is the overlapping region using the front and the lateral camera, and Kato col. 3, lines 22-30) as claimed.

With respect to claim 3, combination of Kato and Kanatani further discloses wherein at least one of the imagers is disposed on a rear side of the mobile object; and the processor corrects a fifth value to the reference value, the fifth value being the average of the color values of the target region set in the overlapping region of the image generated by the rear-side imager, (see Kanatani paragraph 0066, front camera as the reference to correct the rear camera images) as claimed.  

With respect to claim 4, combination of Kato and Kanatani further discloses Wherein the processor determines, based on the average of the color values of the target region and a threshold, whether to correct the color values, (see Kanatani paragraphs 0097 and 0101-0102) as claimed.  

With respect to claim 5, combination of Kato and Kanatani further discloses Wherein the processor determines, based on a variation in the color values of the target region and a threshold, whether to correct the color values, (see Kanatani paragraph 0097, 0101-0102, a preset variation threshold “second threshold”) as claimed.  

 With respect to claim 6, combination of Kato and Kanatani further discloses wherein the processor determines, based on a threshold and a difference in averages of the color values of multiple target regions of one of the images, whether to correct the color values, (see Kanatani paragraph 0097, 0101-0102, a difference in the color of the region) as claimed.

With respect to claim 9, combination of Kato and Kanatani further discloses wherein the processor selects one of the images to be corrected, based on a comparison between a threshold and differences in the average of the color values between the one of the images and another one of the images adjacent to the one of the images, (see Kanatani paragraphs 0097, 101-0102, “a fourth threshold” is read as any preset threshold) as claimed.

With respect to claim 10, combination of Kato and Kanatani further discloses wherein the processor corrects the color values of the one of the images when the one of the images satisfies a condition that the differences exceed the threshold, and other images different from the one of the images do not satisfy the condition, (see Kanatani paragraphs 0097, 0101-0102) as claimed.

With respect to claim 12, combination of Kato and Kanatani further discloses wherein the average of the color values of the images is an average of color values of the target region, (see Kanatani the target region FLA region in figure 3 and paragraphs 0101-0102 for description for color correction in the region) as claimed.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 7,139,412) in view of Kanatani et al (US Pub. 2016/0269597) as applied to claim 1 above, and further in view of Suzuki et al (US Pub. 2002/0145678).
With respect to claim 7, Kato and Kanatani discloses all the limitations as claimed and as rejected in claim 1 above.  However they fail to explicitly disclose wherein the processor determines, based on a correction value for correcting the color values and a preset upper-limit, whether to change the correction value to the upper-limit, as claimed.
Suzuki in the same field of art teaches the processor determines, based on a correction value for correcting the color values and a preset upper-limit, whether to change the correction value to the upper-limit, (see figure 3, and paragraph 0215) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of video image correction.  The teaching of Suzuki for correcting an image using the correction value to the upper limit can be incorporated in to the Kanatani correction of the images in order to yield better final image to render on the display of Kato for the user.  

With respect to claim 8, combination of Kato, Kanatani and Suzuki further discloses 
Wherein the processor changes the correction value to the upper-limit when the correction value exceeds the upper-limit, (see Suzuki figure 3 and paragraph 0215) as claimed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKKRAM BALI/Primary Examiner, Art Unit 2663